WOODWARD, District Judge.
By their demurrer to the indictment in this case, the defendants challenge the constitutionality of the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq. Other questions are raised in the formal demurrer filed, but the whole argument of defendants is based on the charged invalidity of the statute. The court assumes that other points raised in the demurrer are waived.
The demurrer will be overruled. The statute under which the indictment is based is one of far-reaching import and of great public importance. In overruling the demurrer the court does so indulging the presumption of constitutionality until the Supreme Court shall have held to the contrary. -